EXHIBIT 10.1
 
CONTRIBUTION AGREEMENT
 
This CONTRIBUTION AGREEMENT (this “Agreement”) is entered into effective as of
February 5, 2013 (the “Effective Date”), by and between EastBridge Investment
Group Corporation, a Delaware corporation (“Parent”) and EastBridge Investment
Corp., a Delaware corporation (“Subsidiary”).
 
R E C I T A L S:
 
A.           Parent has caused the formation of Subsidiary.
 
B.           Parent desires to contribute and assign all of its assets and
liabilities to Subsidiary in return for common stock, par value $0.001 per
share, of Subsidiary (the “Common Stock”).
 
C.           Subsidiary agrees to accept such asset contribution and assume such
liabilities of Parent pursuant to the terms of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties hereto agree as follows:
 
1.   Contribution and Issuance of Common Stock.
 
(a)   As of the Effective Date, Parent does hereby assign, transfer and deliver
to Subsidiary all of Parent’s right, title and interest in and to all assets,
both tangible and intangible, owned by Parent prior the date hereof, and all
rights, privileges, duties and obligations of Parent associated with same (the
“Assigned Assets and Assumed Liabilities”), including, without limitation:
 
(i)             all accounts, including, without limitation, deposit accounts,
investment accounts, all present and future rights of Parent to payment for
services rendered, all accounts receivable, notes receivable, contract rights,
book debts, debentures, drafts and other obligations or indebtedness owing to
Parent, no matter how they arise (including, without limitation, any such
obligation that might be characterized as an account, contract right or general
intangible under the UCC in effect in any jurisdiction);


(ii)            all inventory, including, without limitation, all goods,
merchandise and other personal property, now owned by the Parent;


(iii)           all intellectual property, including, without limitation,
royalty rights, copyrights, trademarks and domain names;
 
 
1

--------------------------------------------------------------------------------

 


(iv)           all real property owned by Parent;
 
(v)            all contract rights, including without limitation, (A) leases and
options and the documents evidencing such rights, (B) all employment agreements,
(C) those rights of Parent pursuant to that certain Agreement and Plan of Merger
by and among Parent, CBMG Merger Sub, and Cellular Biomedicine Group Ltd., dated
November 13, 2012, as amended (the “Merger Agreement”);
 
(vi)          all furniture, fixtures and equipment;
 
(vii)         all of Parent’s unsatisfied debts, claims, commitments, suits,
obligations, and other liabilities, (whether absolute, accrued, asserted or
unasserted, fixed, contingent or otherwise) arising out of Parent’s ownership of
the Assigned Assets and from the operation of Parent’s business or other
activities of Parent prior to the Effective Date including, without limitation,
contractual obligations (including lease obligations), local, state and federal
taxes, license fees, accrued and unpaid costs of overhead, employment related
liabilities (including wages and liabilities related to employee benefit),
liabilities that may arise from adverse claims, disputes, proceedings,
investigations or inquiries (asserted, instituted or rendered, or otherwise
existing or occurring, prior to, on or at any time after, the Effective Date)
arising out of Parent’s ownership of the Assigned Assets, from the operation of
the Parent’s business or other activities of Parent prior to the Effective Date,
accounts payable and trade debts and commitments based on express or implied
warranties, and any taxes, fees, expenses, liabilities, debts or obligations of
Parent relating to this Agreement;
 
(viii)        the indemnification liabilities and Parent’s indemnification
responsibilities as set forth in or arising under (A) its Certificate of
Incorporation or Bylaws prior to the Effective Date and (B) any indemnity
obligations or agreements entered into with its officers and directors; and
 
(ix)           any costs and expenses incurred or to be incurred in connection
with the transfer and assumption of the same.
 
(b)   Notwithstanding anything contained herein to the contrary, Parent does not
assign and Subsidiary does not assume any obligations of Parent arising under
the Merger Agreement.
 
(c)   Subject to Section 1(b) above, Subsidiary hereby accepts the assignment
and assumption of the Assigned Assets and Assumed Liabilities and agrees to
assume and perform all agreements, covenants and obligations required of Parent
thereunder.
 
(d)   In consideration of the Assigned Assets and Assumed Liabilities,
Subsidiary shall issue to Parent One Thousand (1,000) shares of fully paid and
non-assessable Common Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
2.   Further Assurances.  Each party hereto agrees to execute, acknowledge,
deliver, file, record and publish such further instruments and documents and do
all such further action things as may be required by law, or as may be required
to carry out the intent and purpose of this Agreement.
 
3.   Third Party Consents.  If and to the extent the assignment of any contract
of Parent requires third party consent, Parent agrees to use its best efforts to
pursue and obtain such consent as soon as practicable following the Effective
Date.
 
4.   Successors and Assigns.  This Agreement shall be binding upon the parties
hereto and their respective executors, administrators, successors and assigns,
and shall inure to the benefit of the parties hereto and, except as otherwise
provided herein, their respective executors, administrators, successors and
assigns.
 
5.   Venue; Governing Law.  Each of the parties hereto consents to the
jurisdiction of any court in Wilmington, Delaware for any action arising out of
matters relating to this Agreement.  This Agreement shall be interpreted,
construed and governed by and in accordance with the laws of the State of
Delaware without regard to the conflicts of law principles thereof.
 
6.   Notices.  All notices required or permitted hereunder shall be sent in
accordance with the provisions and to the addresses maintained in the records of
each party.
 
7.   Waiver. No failure or delay by either party in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right
hereunder. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.
 
8.   Entire Agreement. This Agreement (including any schedules and exhibits
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties hereto with respect to the subject matter hereof.
 
9.   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance is
determined by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable the remaining provisions hereof, shall, subject to the following
sentence, remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any provision or the application thereof
is invalid, illegal, void or unenforceable, the parties hereto shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner so that the
transactions contemplated hereby are consummated as originally contemplated to
the fullest extent permitted by applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
10.   Amendment.  This Agreement may be changed only by an agreement in writing
signed by the parties hereto.
 
11.   Counterparts.  This Agreement may be executed in one or more counterparts
and as so executed shall constitute a single instrument.
 
12.   Miscellaneous.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflict of laws. If any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, then such invalidity, illegality or unenforceability shall not
affect any other provision hereof.  Section headings throughout this Agreement
are solely for the convenience of the parties and are intended to have no legal
meaning.  All waivers shall be in writing and signed by the party to be charged
therewith.
 
 
[Signatures To Follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth in the introductory paragraph hereof.
 

 
EASTBRIDGE INVESTMENT GROUP CORPORATION
           
By:
/s/  Keith Wong     Name: Keith Wong     Title:  Chief Executive Officer  

 
 

 
EASTBRIDGE INVESTMENT CORP.
           
By:
/s/ Norman Klein     Name: Norman Klein     Title:  Chief Financial Officer  

 
 
5

--------------------------------------------------------------------------------